Case 2:15-cv-02926-DRH-SIL Document 111 Filed 11/08/18 Page 1 of 2 PageID #: 6193



                        Tarter Krinsky & Drogin LLP
                        1350 Broadway                                   Richard C. Schoenstein, Partner
  Tarter                New York, NY 10018                                               212.216.1120
  Krinsky               P 212.216.8000                                  rschoenstein@tarterkrinsky.com
  Drogin                F 212.216.8001
                        www.tarterkrinsky.com
                                                         November 8, 2018


 Via ECF

 Hon. Denis R. Hurley, U.S.D.J.
 United States District Court
  for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                     Re:       Capricorn Management Systems, Inc. v. Government Employees
                               Insurance Co., 15-cv-02926-DRH-SIL

 Dear Judge Hurley:

        We represent plaintiff Capricorn Management Systems, Inc. ("Capricorn") in this action
 and we write in response to the letter today from counsel for defendants Government Employees
 Insurance Company ("GEICO") regarding the motions pending before the Court. We agree with
 counsel that clarification would benefit the parties and, in that regard, we add that the following
 matters should also be considered.

        In addition to the Motion to Strike (ECF No. 103), Motion for Sanctions (ECF No. 105)
 and Motion for Summary Judgment (ECF No. 107), GEICO has also moved to file 209 of the
 documents filed in connection with those motions under seal, and has filed three separate
 motions to seal, each with its own supporting papers, in that regard (ECF No's. 104, 106 and
 109) (collectively, the "Motions to Seal"). GEICO did not give us advance notice of the 209
 documents it would be seeking to seal, and their core basis for sealing seams to directly
 contradict their underlying theme that there are no trade secrets at issue in this case. In any
 event, we are currently analyzing the motions to determine whether or not, and to what extent,
 Capricorn will oppose them.

       In addition, GEICO's reply papers on the Motion for Summary Judgment contain a new
argument concerning certain copyright filings. GEICO previously submitted a letter request for
leave to bring a separate summary judgment motion regarding those public filings, which
GEICO has known about for four years, and Capricorn contested that application (ECF Doc.
Nos. 101 and 102). Your Honor has not ruled on that request. Nonetheless, GEICO addressed
the argument in its reply papers on the current motion for summary judgment, submitting two
new declarations (including one from a purported expert witness) and sixteen new exhibits (ECF
Doc. No. 107, ##51-69), and discussing the issue in its reply brief (ECF Doc. No. 107, #49).
These matters were not properly included in reply papers and should not have been included
while a separate application to make a new motion was still pending.



 {Client/083305/1/01685986.DOCX;1 }
Case 2:15-cv-02926-DRH-SIL Document 111 Filed 11/08/18 Page 2 of 2 PageID #: 6194

 Hon. Denis R. Hurley
 November 8, 2018
 Page 2 of 2

         Under the circumstances, we think it makes the most sense for all pending motions to be
 referred to Magistrate Judge Locke, including the Motion to Strike (ECF. No. 103), the Motion
 for Sanctions (ECF No. 105), the Motion for Summary Judgment (ECF No. 107) and the
 Motions to Seal (ECF Nos. 104, 106 and 109). The application for leave to file an additional
 summary judgment motion (ECF Nos. 101 and 102) should be denied, for the reasons we set
 forth at the time and because GEICO has attempted to put the issue before the Court on its
 pending motion for summary judgment.

        With all of this referred to Magistrate Judge Locke, the parties can confirm with him
 regarding the timing of any opposition to the Motions to Seal that Capricorn may decide to file.
 We can also address with Magistrate Judge Locke whether the copyright issue is properly before
 the Court in GEICO's reply papers and any other matters arising from that issue.

        We appreciate the Court's time and attention to this matter and are always available
 should Your Honor or Magistrate Judge Locke have any questions.

                                                       spec   Ily submitted,



                                                    Richard C. Schoenstein


 cc:       Counsel of Record (via CM/ECF)




 {Client/083305/1/01685986.DOCX;1 }
